Title: From Benjamin Franklin to William Franklin, 3–4 November 1772
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, Nov. 3[–4]. 1772
I wrote to you per the October Packet, and have not since had any Line from you. I spent 16 Days at Lord Le Despencer’s most agreably, and return’d in good Health and Spirits. Lord Dartmouth came to town last Week, and had his first Levee on Wednesday, at which I attended. He receiv’d me very politely in his Room, only Secy. Pownal present; expressing some Regret that he happened to be from home when I was near him in the Country, where he had hop’d for the Pleasure of seeing me, &c. I said I was happy to see his Lordship in his present Situation, in which for the good of both Countries I hoped he would long continue; and I begg’d Leave to recommend my Son to his Protection, who, says I, is one of your Governor’s in America. The Secy. then put in, And a very good Governor he is. Yes, says my Lord, he has been a good Governor, and has kept his Province in good Order, during Times of Difficulty. I then said, that I came at present only to pay my Respects, and should wait on his Lordship another Day on Business; to which he said he should always be ready to hear me and glad to see me. I shall attend his Levee again to day, on some N England Affairs, and hope we may now go on more smoothly; but Time will show. As the Boards are met again, the Ohio Affair will again be put forward as soon as Mr. Walpole comes to [Town?], who went lately into Norfolk. I am almost settled in my new Apartment; but Removing, and sorting my Papers and placing my Books and things has been a troublesome Jobb. I am amaz’d to see how Books have grown upon me since my Return to England. I brought none with me, and have now a Roomfull; many collected in Germany, Holland and France; and consisting chiefly of such as contain Knowledge that may hereafter be useful to America. My Love to Betsey, concludes at present from Your affectionate Father
B Franklin

Postscript to W F.
Nov. 4 I was this Day again at Lord Dartmouth’s Levee who show’d me particular Respect in sending for me out of the Crowd long before my Turn, and apologizing for having kept me so long by Means of Mr. Maseres’s detaining him on Canada Affairs. He receiv’d my Business too very properly not making any Objection to my Acting as Agent for the Massachusetts without the Governors Approbation of my Appointment as his Predecessor had done. Whether this will continue or not is now the Question; for as he has the same Secretaries, Pownall and Knox, probably they will remind him of the later Measures, and prompt him to continue them.

